                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION

 UNITED STATES OF AMERICA,                            CR 19-43-M-DWM

              Plaintiff,                            PRELIMINARY ORDER
                                                      OF FORFEITURE
        vs.

 ALLAN ROY GOODMAN,

              Defendant.



      THIS matter comes before the Court on the government's unopposed motion

for a preliminary order of forfeiture. (Doc. 101.) On December 18, 2019,

Defendant Allan Roy Goodman appeared before the Court during his jury trial and,

after being found guilty of all eight counts named in his Superseding Indictment,

agreed to the forfeiture allegations of his Superseding Indictment in open court.

Allan's conviction provides a factual basis and cause to issue an order of forfeiture,

pursuant to 21 U.S.C. § 853(a)(l) and (2), 21 U.S.C. § 881(a)(l 1) and 18 U.S.C.

§ 924(d).

      IT IS ORDERED:

      THAT the government's motion (Doc. 101) is GRANTED;




                                          1
      THAT Defendant Allan's interest in the following property is forfeited to the

United States in accordance with 21 U.S.C. § 853(a)(l) and (2), 21 U.S.C.

§ 881(a)(l 1) and 18 U.S.C. § 924(d):

           • three silver scale weights;

           • one Ruger LCP .380 pistol (SIN: 371-20396);

           • nine rounds of 30-06 ammunition;

           • four rounds 10 mm ammunition; and

           • five rounds of .3 80 ammunition.

      THAT the FBI, United States Marshal's Service, or a designated sub-

custodian, is directed to seize the property subject to forfeiture and further to make

a return as provided by law;

      THAT the United States will provide written notice to all third parties

asserting a legal interest in any of the above-described property and will post on an

official government internet site (www.forfeiture.gov) for at least 30 consecutive

days as required by Rule G(4)(a)(iv)(C) of the Supplemental Rules for Admiralty

or Maritime Claims and Asset Forfeiture Actions, of the Court's preliminary order

and the United States' intent to dispose of the property in such manner as the

Attorney General or Secretary of the Department of Homeland Security may

direct, pursuant to 18 U.S.C. § 982(b)(l) and 21 U.S.C. § 853(n)(l), and to make

its return to this Court that such action has been completed; and


                                           2
      THAT upon adjudication of all third-party interests, if any, the Court will

enter a final order of forfe,   e.

      DATED this       i? day of December, 2019.




                                         3
